THOMPSON, C.J.
Paul Ziajka appeals the financial aspects of the final judgment of dissolution of marriage, and Diane Knight cross-appeals.
We find no abuse of discretion in principle with the distribution of martial assets or in the award of alimony. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla. 1980). The financial obligations imposed on Ziajka, however, exceed his ability to pay. Accordingly, we reverse for reconsideration of all of the awards of support, the awards in the nature of support, the award of attorney’s fees, and the distribution of marital assets and liabilities. See Noah v. Noah, 491 So.2d 1124, 1128 (Fla.1986) (trial court should be given an opportunity on remand to reconsider the entire distribution scheme, as these are interrelated remedies and part of one overall scheme).
REVERSED and REMANDED.
KAHN, L., Associate Judge, concurs.
GRIFFIN, J, dissents with opinion.